Title: To Thomas Jefferson from Willink & Van Staphorst, 24 December 1787
From: Willink & Van Staphorst
To: Jefferson, Thomas



Amsterdam 24 Decbr. 1787

We are honored with Your Excellency’s very esteemed favor of 13 Inst. informing us Messrs. H. Fizeaux & Co. of this City had notified to you that a Loan of ƒ51,000. cr., negotiated by them for the United States, becomes reimbursable the First Proximo, And that as you judged the punctual discharge of it, to be highly interesting to the Honor and essential to the Credit of the United States, You had wrote his Excelly. John Adams Esq. to join you, in pressing us to provide Messrs. Fizeaux & Co. with the necessary Funds.
We have not yet heard from Mr. Adams on the Subject, and sincerely regret the Application should have been so late, that We are called to conclude upon the matter without the necessary time to weigh its consequences with the requisite attention. Besides we are deprived of any communication respecting it from the Board of Treasury, the official Persons to give direction for Payments of such a Nature, and who ought to have apprized us of same. This Oversight on the part of the Commissioners, even had we plenty of Money belonging to the United States, places us in the ever disagreeable Predicament of assuming unnecessary Responsibility; Wherefore we request Your Excellency to second the strong  Representation we shall now reiterate to the Treasury-Board, to have greater punctuality shewn us in future on similar occasions.
The Funds we have in hands of the U.S. will suffice to face the Interest that will be payable by them the 1 February next, And leave a Surplus Provision for your and Mr. Adams’ Drafts during a short time. Thus the Payment of the ƒ51,000. would be an actual Advance from us, there being little or no probability the Bonds of the last Loan will sell, while there are so many Calls for Money by different Countries, whose Governments are firmly established and Punctuality has been long experienced. You may depend our Zeal and Wish to serve the United-States will prompt us to do all that can be expected on the occasion, and we shall not fail giving you the earliest Intelligence of our determination. However as you mention that you wait Mr. Adams and our Answer, to take the final Measures in the Business, We presume you have other means to raise Monies for discharge of the Loan obtained by Messrs. Fizeaux & Co. If so, We earnestly entreat you to avail yourselves of them; Which will much oblige us and promote the Interests of the United-States. We are very respectfully Your Excellency’s Most obedient and very humble Servants,

Willem & Jan WillinkNic. & Jacob Van Staphorst

